Case: 14-30228      Document: 00512624109         Page: 1    Date Filed: 05/08/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit


                                    No. 14-30228
                                                                                    FILED
                                                                                 May 8, 2014
                                  Summary Calendar
                                                                               Lyle W. Cayce
                                                                                    Clerk
BRANDON SCOTT LAVERGNE,

                                                 Plaintiff - Appellant
v.

LAINCY VASSEUR MARTINEZ,

                                                 Defendant - Appellee




                   Appeal from the United States District Court
                      for the Western District of Louisiana
                                No. 6:13-cv-2121


Before KING, DAVIS, and ELROD, Circuit Judges.
PER CURIAM:*
       The district court’s dismissal of Plaintiff-Appellant Brandon Scott
Lavergne’s claims as frivolous is AFFIRMED. See Ali v. Higgs, 892 F.2d 438,
440 (5th Cir. 1990).




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.